United States Court of Appeals
                    For the First Circuit


No. 13-2329

                         THOMAS STALCUP

                      Plaintiff, Appellant,


                               v.

                  CENTRAL INTELLIGENCE AGENCY,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on October 6, 2014 is
amended as follows:

      On page 6, line 14, change "Ambramsom" to "Abramson"

      On page 17, line 4, change "Serivce" to "Service"